By JUDGE JOHN W. WINSTON
Defendants Fulke and Nationwide Mutual Insurance Company (N.MI.) have demurred to the Bill for Declaratory Judgment because it seeks to determine a factual issue which should be determined in a tort action already pending in this Court and brought by Richard L. Fulke against Kevin R. Pier, L84-548.
In its Bill, the American Interinsurance Exchange (A.I.E.) seeks a prior determination whether it or N.M.I. owes insurance coverage to Kevin R. Pier under liability policies issued by these carriers for his negligent acts while driving an automobile as alleged in the pending lawsuit. A.I.E. contends that because Pier drove the insured vehicle without the prior permission of the named insured owner it does not owe him a defense in that suit.
Believing that a controversy of coverage exists between the parties and that defendants’ reliance upon Williams v. Southern Bank of Norfolk, 203 Va. 657 (1962), is not appropriate here, the Court will overrule their demurrer and require them to answer the Bill within 15 days. Criterion Insurance Co. v. Grange Mutual, 210 Va. 446 (1970), and Reisen v. Aetna Life and Cas. Co., 225 Va. 327 (1983).